UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6508


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1)


Submitted:   May 24, 2012                        Decided:   May 31, 2012


Before MOTZ and    DAVIS,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Claude   Wendell   Bellamy   appeals    the   district   court’s

order denying his motion for correction or modification of the

record.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      United States v. Bellamy, No. 7:99-cr-00049-F-1

(E.D.N.C.   Mar.     12,   2012).   We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                     AFFIRMED




                                    2